DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 06/01/2022.
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 8, and 15) are directed to a user determining audiences based on subscribers and impressions (e.g. having an average impression duration, having a subscriber audience size, defining an equality constraints). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as advertising and marketing activities. The managing personal behavior is entered into when the audience activities are processed and implemented. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – memory, apparatus, processor circuitry, processor circuitry, database proprietor, and user device to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0036) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as memory, apparatus, processor circuitry, processor circuitry, database proprietor, and user device. When considered individually, memory, apparatus, processor circuitry, processor circuitry, database proprietor, and user device, and user device claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0033]) “the probability distribution generator 202, the probability divergence determiner 230 and/or, more generically, the example audience metrics estimator 140 of FIGS. 1-2 may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. Thus, for example, any of the example data storage 210, the example probability distribution generator 220, the example probability divergence determiner 230, and/or, more generically, the example audience metrics estimator 140 of FIGS. 1-2 could be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), programmable controller(s), graphics processing unit(s) (GPU(s)), digital signal processor(s) (DSP(s)), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))” [0050] “FIGS. 7A-7D include example programming code representative of machine readable instructions that may be executed to implement the example audience metrics estimator of FIGS. 1-2 to estimate census-level unique audience size 312, census-level impression count 314, and census-level impression duration 316 across multiple demographics based on third- party subscriber data 122 (e.g., audience size 124, impression counts 126, and impression duration 128) and census-level total impression count 134 and total impression duration 136. The example instructions of FIGS. 3-6 may be used in a MATLAB development environment. However, similar instructions may be employed to implement techniques disclosed herein in other development environments. ” ([0067]) “The processor platform 900 of the illustrated example also includes an interface circuit 914. The interface circuit 914 may be implemented by any type of interface standard, such as an Ethernet interface, a universal serial bus (USB), a Bluetooth® interface, a near field communication (NFC) interface, and/or a PCI express interface.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 5, 7, 9, 12, 14, 16, 17, 20 directed to iteratively determining the audience metrics.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as commercial interactions . Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 4, 6, 10, 11, 13, 18, 19,  are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1-20 is removed in light of Applicant's claims and remarks of 06/01/2022, which are deemed persuasive as to independent claims 1, 8, and 15. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations of 06/01/2022 at claims 1, 8, and 15 as follows:
Claim 1
An apparatus to determine census-level audience metrics across demographics, the apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
processor circuitry to execute the instructions to: 
initialize distribution parameter values for a first probability of an individual within a demographic being included in a first subscriber audience for the demographic and having a first average impression duration, the first subscriber audience having a first subscriber audience size; 
determine divergence parameter values between (i) the first subscriber audience size and the first impression duration and (ii) a census-level audience size and a second impression duration based on the initialized distribution parameter values and a Kullback-Leibler probability divergence multiplied by the census-level audience size; 
identify a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define a range including an equality constraint, the equality constraint to cause a summation of respective unique census-level impression durations for corresponding ones of the demographics to correspond to a total census-level impression duration; 
iterate over the search space until census-level outputs based on the divergence parameter values satisfy the equality constraint, the census-level outputs including a -2-U.S. Application No. 16/698,180Attorney Docket No. 20004/81194921US01 Response to the Office Action Dated March 1, 2022 census-level unique audience size and a census-level impression duration for the demographic; [[and]] 
output, in response to the equality constraint being satisfied, the census-level unique audience size and the census-level impression duration for the demographic; and 
update the census-level unique audience size and the census-level impression duration for the demographic based on a second probability of an individual within the demographic being included in a second subscriber audience for the demographic.

Claim 8
A method to determine census-level audience metrics across demographics, the method comprising: 
initializing distribution parameter values for a first probability of an individual within a demographic being included in a first subscriber audience for the demographic and having a first average impression duration, the first subscriber audience having a first subscriber audience size; 
determining, by executing an instruction with a processor, divergence parameter values between (i) the first subscriber audience size and the first impression duration and (ii) a census-level audience size and a second impression duration based on the initialized distribution parameter values and a Kullback-Leibler probability divergence multiplied by the census-level audience size; -4-U.S. Application No. 16/698,180Attorney Docket No. 20004/81194921US01 Response to the Office Action Dated March 1, 2022 
identifying a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define a range including an equality constraint, the equality constraint to cause a summation of respective unique census-level impression durations for corresponding ones of the demographics to correspond to a total census-level impression duration; 
iterating, by executing an instruction with the processor, over the search space until census-level outputs based on the divergence parameter values satisfy the equality constraint, the census-level outputs including a census-level unique audience size and a census-level impression duration for the demographic; [[and]] 
outputting, in response to the equality constraint being satisfied, the census-level unique audience size and the census-level impression duration for the demographic; and 
updating the census-level unique audience size and the census-level impression duration for the demographic based on a second probability of an individual within the demographic being included in a second subscriber audience for the demographic.

Claim 15
A non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least: 
initialize distribution parameter values for a first probability of an individual within a demographic being included in a first subscriber audience for the demographic and having a first average impression duration, the first subscriber audience having a first subscriber audience size; -6-U.S. Application No. 16/698,180Attorney Docket No. 20004/81194921US01 Response to the Office Action Dated March 1, 2022 
determine divergence parameter values between (i) the first subscriber audience size and the first impression duration and (ii) a census-level audience size and a second impression duration based on the initialized distribution parameter values and a Kullback-Leibler probability divergence multiplied by the census-level audience size; 
identify a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define a range including an equality constraint, the equality constraint to cause a summation of respective unique census-level impression durations for corresponding ones of the demographics to correspond to a total census-level impression duration; 
iterate over the search space until census-level outputs based on the divergence parameter values satisfy the equality constraint, the census-level outputs including a census-level unique audience size and a census-level impression duration for the demographic; [[and]] 
output, in response to the equality constraint being satisfied, the census-level unique audience size and the census-level impression duration for the demographic; and 
update the census-level unique audience size and the census-level impression duration for the demographic based on a second probability of an individual within the demographic being included in a second subscriber audience for the demographic.

Applicant’s Remarks of 03/12/2021 at pg. 13-15 as follows:
“Claim 1 sets forth an apparatus to determine census-level audience metrics across demographics, the apparatus including processor circuitry to "determine divergence parameter values between (i) the first subscriber audience size and the first impression duration and (ii) a census-level audience size and a second impression duration based on the initialized distribution parameter values and a Kullback-Leibler probability divergence multiplied by the census-level audience size". The alleged Sheppard/Morovati/Rao combination fails to teach or suggest such an apparatus. 
Sheppard mentions utilizing "a minimum cross entropy to calculate granular data of a region based on another region for media audience measurement" (see Abstract). However, Sheppard does not teach or suggest processor circuitry to determine divergence parameter values between (i) the first subscriber audience size and the first impression duration and (ii) a census- level audience size and a second impression duration based on the initialized distribution parameter values and a Kullback-Leibler probability divergence multiplied by the census-level audience size, as set forth in claim 1. As a result, Sheppard does not teach or suggest the apparatus of claim 1. 
Morovati mentions generating "corrected online audience measurement data" including "determining a corrected audience count of streaming media for a demographic group" (see Abstract). However, Morovati does not teach or suggest processor circuitry to execute the instructions to determine divergence parameter values between (i) the first subscriber audience size and the first impression duration and (ii) a census-level audience size and a second impression duration based on the initialized distribution parameter values and a Kullback-Leibler probability divergence multiplied by the census-level audience size, as set forth in claim 1. As a result, Morovati does not teach or suggest the apparatus of claim 1. 
Rao does not supply the foregoing feature of claim 1 that is missing from Sheppard and Morovati. Rao mentions determining "audience duplication in cross-media campaigns [including] determining a first duplicated audience reach between a total television audience and an internet published audience for a demographic group" (see Abstract). However, Rao also does not teach or suggest processor circuitry to execute the instructions to determine divergence parameter values between (i) the first subscriber audience size and the first impression duration and (ii) a census-level audience size and a second impression duration based on the initialized distribution parameter values and a Kullback-Leibler probability divergence multiplied by the census-level audience size, as set forth in claim 1. Accordingly, Rao does not teach or suggest the apparatus of claim 1.”
Page 9 of 13 

Response to Arguments
Applicant’s arguments filed 06/01/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/01/2022.

Regarding the 35 U.S.C. 101 rejection, at pg. 9-12 Applicant argues with respect to claims at issue are not directed to an abstract idea and do not fall under any of the three abstract idea categories. 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. The Examiner has considered each and every claim. Regarding the additional elements and steps cited by the Applicants: memory, apparatus, processor circuitry, processor circuitry, database proprietor, and user device.
 the specification supports that these items are not additional elements that integrate the abstract into a practical application. 
The Applicant is basically relying on the system elements as integrating the abstract idea into a practical application but those system elements aren't really utilized in any particular manner, and the specification indicates that the distribution parameter solver…, a divergence parameter solver are just mathematical calculation at 0054 " divergence parameter solver 234 expands Equation 23 to yield a description of how any specific individual's distribution within the kth demographic can change, in accordance with Equation 28:.”  These citations are a strong indicator that the technical application is NOT particular.
Additionally, Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The instant claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as advertising and marketing activities. The managing personal behavior is entered into when the audience activities are processed and implemented. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The accessing and processing of audience data venue is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the practical application argument at pg. 11, “Moreover, claim 1 provides a practical application of any judicial exception in a manner that imposes a meaningful limit on any such judicial exception. For example, claim 1 of the instant application sets forth an apparatus that includes processor circuitry to output, in response to the equality constraint being satisfied, the census-level unique audience size and the census- level impression duration for the demographic, and update the census-level unique audience size and the census-level impression duration for the demographic based on a second probability of an individual within the demographic being included in a second subscriber audience for the demographic. The claimed method is structured to implement a practical solution to the problem of a lack of third-party (e.g., census) based audience and duration information that is tied to a particular subscriber such that it can be used to assess a total unique-11- audience (e.g., a total number of distinguishable users). This is because the third-party data typically does not provide audience and durations information tied to a particular subscriber in the interest of protecting subscriber privacy…Furthermore, claim 1 presented herein recites a specific improvement over prior art systems. For example, the claimed apparatus improves current techniques of census-level audience estimation. For example, based on the apparatus of claim 1, third-party subscriber-level audience metrics can be used to provide partial information on duration and unique audience sizes to overcome the anonymity of census-level impressions when estimating total unique audience sizes for media and estimate audience metrics across different demographic categories for a subset of a population to improve the accuracy of usage statistics provided by a monitoring entity (e.g., an audience measurement entity). As such, claim 1 is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that could be imagined as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. U.S. Application No. 16/698,180 Attorney Docket No. 20004/81194921US01”
The general use of an apparatus does not provide a meaningful limitation to transform the abstract idea into a practical application. The claims disclose the attempt of defining of machine learning models at a high-level of generality, without incorporating any updating (i.e. training) limitations. Therefore, currently the practical application recited in the claims is solely used a tool to perform the instructions of the abstract idea.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al., U.S. Pub. 8973023, (discussing the analysis of audience data).
Bosworth et al., U.S. Pub. US20150189500, (discussing the determining of audience engagement).
Radhakrishnan et al., W.O. Pub. 2007007693, (discussing the analysis of audience data to include broadcast programing).
Braverman, Samantha; "Are the Online Marketing Efforts of TV Shows and Programs Worthwhile?", https://theharrispoll.com/marketers-are-increasingly-spending-time-money-and-creativity-to-reach-their-audiences-in-non-traditional-ways-a-recent24-7-wall-st-harris-poll-on-social-media-and-television-set-out-to-see-if-thes/  
(discussing the determining of audience engagement for marketing purposes).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624